188 Ga. App. 748 (1988)
374 S.E.2d 235
TERRY
v.
THE STATE.
77375.
Court of Appeals of Georgia.
Decided October 12, 1988.
Harold E. Martin, for appellant.
E. Byron Smith, District Attorney, Thomas R. McBerry, Assistant *749 District Attorney, for appellee.
DEEN, Presiding Judge.
Appellant Terry was convicted of aggravated battery and criminal attempt to commit armed robbery, and received sentences totaling thirty years. After denial of his motion for new trial, based on the general grounds and allegedly newly discovered evidence, he has filed an appeal with this court, enumerating as error the general grounds and the State's alleged failure to prove an essential element of aggravated battery. Held:
1. Our examination of the entire record, including the trial transcript, reveals that Terry's assertion of the general grounds is without merit. Construing the evidence in the light most favorable to the verdict, we find that the rational trier of fact would be authorized to find him guilty beyond a reasonable doubt on each charge. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Benson v. State, 172 Ga. App. 135 (322 SE2d 339) (1984).
2. As to the fourth enumeration of error, the trial transcript reveals that the victim's treating physician, an orthopedic surgeon who was qualified as an expert witness, testified that the shoulder in which he had been shot was seriously and probably permanently damaged. The physician further testified, on cross-examination, that the victim's prognosis for sufficient recovery to enable him to do even sedentary work was, at best, "guarded." The victim has thus, by definition, been "deprived" of the use of his shoulder and that "member of his body [rendered] useless" within the contemplation of the relevant statute, OCGA § 16-5-24 (a). There is no merit in appellant's allegation that the State has failed to prove an essential element of the offense for which he was convicted.
Judgment affirmed. Carley and Sognier, JJ., concur.